Conviction for assault to murder; punishment, ten years in the penitentiary.
This case is a companion case to that of Louie Haile v. State, Cause No. 18096, opinion in which is this day handed down (page 17 of this volume). The testimony appears to be *Page 23 
an exact copy of that in the companion case. The bill of exceptions complaining of the refusal of appellant's motion to quash the indictment, is also identical. We have examined the bill of exceptions in this case complaining of argument of the attorney employed to assist the State, and are of opinion that what was said is not of such character as to call for a reversal.
The judgment is affirmed.
Affirmed.
MORROW, P. J., absent.
                    ON MOTION FOR REHEARING.